Judgment unanimously affirmed. Memorandum: While it was error to permit testimony of uncharged crimes, reversal is not warranted. The criminal activity testified to was not related to the crime charged and the improper testimony was limited to a single, isolated statement by the witness *749(see People v Kelly, 38 AD2d 1004). In view of the overwhelming proof of defendant’s guilt, there is no significant probability that, but for the error, the jury would have acquitted (People v Crimmins, 36 NY2d 230, 242, 243). We have examined the other contentions raised by defendant and find them to be without merit. (Appeal from judgment of Erie County Court, Wolfgang, J. — grand larceny, second degree.) Present — Simons, J. P., Hancock, Jr., Doerr, Denman and Schnepp, JJ.